DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/6/2019, 11/1/2019 and 3/12/2020 were considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Otten, U.S. Patent Application Publication Number 2015/0223672 A1, of record (hereafter Otten) in view of Saylor et al., U.S. Patent Application Publication Number 2015/0131047 A1 (hereafter Saylor).
Regarding claims 1 and 11, Otten discloses a cover for an optical device/method for making a cover for an optical device (see at least figures 4, 6B, 6C, 9A, 9B, anti-fog film 35, 372, 374, for endoscope device, fig. 1), the cover comprising:
a concave surface (see at least figures 6C and 9B, element 374);
a convex surface formed on an opposite side of the cover than the concave surface (see at least figures 6C and 9B, elements 374, 377); and
an adhesive disposed on the concave surface and operable to attach the cover to the optical device (see at least figures 6C and 9B, element 370).

However, it is well-known in the optical arts that anti-fog films may be either hydrophilic or hydrophobic, and Saylor teaches that an optical element (lens 108) may include a cover (laminate 110) including a hydrophobic film formed on a surface of the cover (see at least paragraphs [0019], [0041], [0056], [0062], [0064] wherein a functional layer can include a hydrophobic coating/hydrophobic laminate) wherein the cover may be adhered to the optical element (see at least paragraphs [0041], [0061]) in a removable manner (see at least paragraph [0055]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus/method of Otten to include the teachings of Saylor so that the cover includes a hydrophobic coating formed on a curved surface of the cover, such as the convex surface, for the purpose of providing a well-known hydrophobic surface on an exterior surface of a cover for a lens such that the optical and surface characteristics of the optical device may be controlled while having a reasonable expectation for success.
The method steps set forth in claim 11 would have necessarily resulted from the claimed apparatus limitations recited in claim 1, based on the combination of Otten in view of Saylor for the reasons set forth above.
Regarding claims 2 and 12
Regarding claims 3-5 and 13-15, Saylor further discloses that the cover is formed from a flexible material (see at least the abstract, and paragraphs [0007], [0056], [0062] of Saylor); that the cover is formed from one of acrylic, styrene, polycarbonate, cyclic-olefin polymers, cyclic-olefin copolymers, and glass (see at least paragraph [0062] of Saylor); and therefore that the cover is formed from a material with a refractive index greater than 1.4 (see at least paragraph [0062] of Saylor; it is noted that the claim limitation does not specify at what wavelength the refractive index of “greater than 1.4” is measured at, however at least polycarbonate is used in both Saylor and the instant application and is known to have a refractive index of about 1.58 at D-line of 589.29nm).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus/method of Otten in view of Saylor to include the further teachings of Saylor so that the cover is formed from a flexible material; the cover is formed from one of acrylic, styrene, polycarbonate, cyclic-olefin polymers, cyclic-olefin copolymers, and glass; and/or the cover is formed from a material with a refractive index greater than 1.4, for the purpose of using an appropriate known material which may be flexible for adhering to a curved optical surface (e.g. as shown in figs. 6B, 6C, 9A and 9B of Otten), and using an appropriate known material to provide the intended optical and physical characteristics to an optical device for an intended purpose.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a cover material formed from one of acrylic, styrene, polycarbonate, cyclic-olefin polymers, cyclic-olefin copolymers, and glass, wherein the cover may be formed from a material with a refractive index greater than Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 6 and 16-17, Otten in view of Saylor discloses that the concave surface matingly receives a convex surface of the optical device (see at least figures 6C and 9B, elements 350B and 374 of Otten).
Regarding claim 7, Otten in view of Saylor discloses that the optical device is one of a camera, a mirror, a sensor, and a light source (see at least figure 1, elements 100 and 108, as well as paragraph [0023] of Otten).
Regarding claims 8 and 18, Otten in view of Saylor discloses that the adhesive has a light transmission percentage greater than 85% (see at least paragraph [0030] of Otten).
Regarding claims 9 and 19, Otten in view of Saylor discloses that the hydrophobic coating forms a repulsion contact angle with a water droplet (see at least the combination of Otten and Saylor set forth above wherein a hydrophobic coating necessarily forms a repulsion contact angle with a water droplet).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otten, U.S. Patent Application Publication Number 2015/0223672 A1, of record (hereafter Otten) in view of Saylor et al., U.S. Patent Application Publication Number 2015/0131047 A1 (hereafter Saylor) as applied to claims 1, 9, 11 and 19 above, and further in view of Lee, KR 20160057607 A, of record (hereafter Lee, it is noted that the citations made below are with respect to the provided English translation).
Regarding claims 10 and 20, Otten in view of Saylor does not specifically disclose that the repulsion contact angle between the hydrophobic coating and the water droplet ranges from about 90 degrees (90°) to about 180 degrees (180°).
However, Lee teaches a cover for an optical device, wherein the cover includes a hydrophobic coating on a convex surface, wherein the repulsion contact angle between the hydrophobic coating and the water droplet ranges from about 90 degrees (90°) to about 180 degrees (180°) (see at least figure 2, elements 1, 230 and 500, and the related description wherein “the contact angle of the water droplet W with the water repellent layer 500 is 110” and the “degree of distortion of the light by the water drops W is significantly reduced by maintaining the contact angle at 110 degrees or more”).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Otten in view of Saylor to include the teachings of Lee so that the repulsion contact angle between the hydrophobic coating and the water droplet ranges from about 90 degrees (90°) to about 180 degrees (180°), for the purpose of providing a desired amount of water repellency to the surface of the optical device to improve light transmission.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Refractive index of Polycarbonate at D-line, <https://refractiveindex.info/?shelf=organic&book=polycarbonate&page=Sultanova> , retrieved 2/23/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/23/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872